Case 0:20-cv-60416-AMC Document 97-27 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 27
Case 0:20-cv-60416-AMC Document 97-27 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  Create a page URL - Commerce | Dynamics 365 | Microsoft Docs

 Capture URL:                     https://docs.microsoft.com/en-us/dynamics365/commerce/create-page-url

 Captured site IP:                104.86.81.75

 Page loaded at (UTC):            Thu, 08 Jul 2021 11:28:08 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 11:28:34 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.7.109.102

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      7435bab4-823f-4487-a760-64e2f2aa8cf9

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:           6Lqkmc7FxdmPfWT5A3HEYr
           Case 0:20-cv-60416-AMC Document 97-27 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Create a page URL - Commerce | Dynamics 365 | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dynamics365/commerce/create-page-url
Capture timestamp (UTC): Thu, 08 Jul 2021 11:28:34 GMT                                           Page 1 of 2
           Case 0:20-cv-60416-AMC Document 97-27 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Create a page URL - Commerce | Dynamics 365 | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dynamics365/commerce/create-page-url
Capture timestamp (UTC): Thu, 08 Jul 2021 11:28:34 GMT                                           Page 2 of 2
